Citation Nr: 1135246	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  05-20 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to an evaluation in excess of 30 percent disabling for bronchitis with asthmatic attacks.

3.  Entitlement to an evaluation in excess of 10 percent disabling for hypertension.

4.  Entitlement to a compensable evaluation for hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1974 to April 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2003, January 2004, and December 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC. to issue the Veteran notice in compliance with the decision held in Dingess v. Nicholson, 19 Vet. App. 473 (2006) and to schedule her for VA examinations.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of an increased evaluation for bronchitis with asthmatic attacks on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a disability for VA compensation purposes for chest pain apart from her service-connected disabilities, to include cardiomyopathy with congestive heart failure and hypertension.

2.  The Veteran's Forced Expiratory Volume in one second (FEV-1) and her FEV-1/Forced Vital Capacity (FVC) are not worse than 56 percent of the predicted value; her bronchitis with asthmatic attacks requires the use of daily inhalational medication but does not require at least monthly visits for treatment of exacerbations or the use of systemic corticosteroids at least three times per year.

3.  The Veteran's hypertension is not manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.

4.  Based on the evidence of record, the Veteran's bilateral hearing loss does not warrant a compensable disability rating under the applicable rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chest pain have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for an evaluation in excess of 30 percent disabling for bronchitis with asthmatic attacks have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2010).

3.  The requirements for referral to the Director of Compensation and Pension for consideration of an extraschedular rating for bronchitis with asthmatic attacks have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2010).

4.  The criteria for a disability rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2010).

5.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Multiple service treatment records reveal the Veteran's complaints of chest pain.  In-service treatment reports indicated the Veteran reported chest pains and/or shortness of breath on the following dates: August 1983, July 1984, April 1985, August 1985, September 1985, and March 1987.

Post-service medical records also revealed the Veteran's complaints of chest pain.  A private consultative report from January 2001 indicated that the Veteran reported chest pain.

Based on the above, the Veteran was afforded a VA examination in June 2010 pursuant to a May 2010 Board Remand.  At that time, the Veteran denied any current chest pain.  She reported that she had chest pain in the past but since a defibrillator was placed in February 2010, she had not had any chest pain.  The examiner noted that the Veteran was already service-connected for cardiomyopathy and hypertension.  

As such, the examiner opined that the Veteran "does not have a separate diagnosed disability due to chest pain, apart from her service connected conditions." 

Such a finding provides highly probative evidence against this claim.

Also, in this regard, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Significantly, there is no evidence of record of current chest pain or a disability associated with chest pain apart from her service-connected disabilities.  Since the record is absent for any objective evidence that the Veteran currently has a disability related to her chest pain, the first criteria for service connection has not been met.   As discussed above, entitlement to service connection for disease or injury is limited to cases in which such incidents have resulted in a "disability."  See 38 U.S.C.A. §1110.  Hence, in the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223,225 (1992).

The Board recognizes that the United States Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can support a grant of service connection if there is a relationship to service, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as in this case, there is no evidence of a disability related to chest pain apart from already service-connected disabilities during the claim period, that holding is inapplicable.

To the extent that the Veteran contends that she currently has chest pain (of which she actually denied at the June 2010 VA examination) and that this condition is related to her active service, a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's contentions regarding a diagnosis of a disability related to chest pain and the relationship between her claimed disability and her active service are not statements about symptomatology or an observable medical condition.  Rather, these contentions are statements of medical diagnoses and causation.  Such statements clearly fall within the realm of opinions requiring medical expertise.  The Veteran has not demonstrated any such expertise.  Hence, her contentions are not competent medical evidence of the diagnosis or cause of the claimed disability.

With regard to any statement the Veteran may have made regarding the question of whether she has a disability manifested by chest pain other than disabilities for which she is already service-connected, the Board must find that any such statement would be outweighed by what can only be described as a lack of evidence regarding current chest pain.

Based on the above, the preponderance of the evidence of record is against a grant of service connection for chest pain, and her claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).



Increased Rating

Regarding the increased rating claims, disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.
Bronchitis with Asthmatic Attacks

Service connection was established for bronchitis with asthmatic attacks in an October 1987 rating decision.  Currently, a 30 percent disability rating is assigned for the Veteran's bronchitis with asthmatic attacks, effective the date of the claim for a higher evaluation.

The Veteran's bronchitis with asthmatic attacks has been assigned a 30 percent evaluation under Diagnostic Code 6602.  Under this code, a 100 percent evaluation may be assigned for bronchial asthma when FEV-1 is less than 40-percent predicted, or; FEV-1/FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Important for this case, a 60 percent evaluation may be assigned when FEV-1 is 40-55 percent predicted, or; FEV-1/FVC of 40-55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 30 percent evaluation may be assigned when forced expiratory volume in one second is 56-70 percent predicted, or; forced expiratory volume in one second/forced vital capacity of 57 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2010).

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are conducted for disability evaluation purposes, except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. § 4.96 (2010).

Over the course of the appeal period, the Veteran has undergone numerous VA examinations for her service-connected bronchitis with asthmatic attacks.  She was afforded VA respiratory examinations in October 2003, November 2004, September 2005, March 2008 (which did not include PFT results obtained upon examination), and most recently in June 2010.  

While these examinations indicated that the Veteran continued treatment of her bronchitis with asthmatic attacks with daily inhalational and oral bronchodilator therapy and medication, they did not indicate that she had at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, providing medical evidence against this claim.

The Board notes that the November 2004 VA examination report indicated that the Veteran took steroids for two weeks but then discontinued steroid treatment.  The September 2005 VA examination report revealed that the Veteran had been given steroids "numerous times in the last year in August and July, as well as November."  

While these examination reports appear favorable to the Veteran's claim for a higher evaluation, the Board must find that the overall disability picture of her bronchitis with asthmatic attacks more closely approximates a 30 percent disability rating.  Indeed, after September 2005 and over a five-year period until June 2010, there is no indication that the Veteran required intermittent (at least three per year) courses of systemic corticosteroids.

Moreover, none of the numerous VA examinations afforded to the Veteran over the course of her appeal has reflected FEV-1 of 40-55 percent predicted, FEV-1/FVC of 40-55 percent, or at least monthly visits to a physician for required care of exacerbations.  In short, the Veteran's bronchitis with asthmatic attacks required daily bronchodilator therapy and inhalational anti-inflammatory medication which is adequately reflected in the current 30 percent disability evaluation.

The Board has also looked at other diagnostic codes for rating the Veteran's bronchitis with asthmatic attacks.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, there are no other diagnostic codes, reviewed by the Board, that would afford the Veteran a higher than 30 percent rating for her service-connected bronchitis with asthmatic attacks.  In addition, the Board has reviewed the Veteran's VA outpatient treatment reports and finds no additional evidence favorable to her claim for a higher evaluation.

The Board does not find evidence that the rating assigned for the Veteran's bronchitis with asthmatic attacks should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that she is not entitled to additional increased compensation during any time within the appeal period.  As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

An analysis of extraschedular consideration for the Veteran's bronchitis with asthmatic attacks is discussed in the Remand portion of this decision.

Hypertension

Service connection was established for hypertension in an October 1987 rating decision.  Currently, a 10 percent disability rating is assigned for the Veteran's hypertension.

The Veteran's hypertension is currently rated under Diagnostic Code 7101, which rates hypertensive vascular disease, including hypertension and isolated systolic hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

Under Diagnostic Code 7101, a 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more, or is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.

Important for this case, a 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Id.

Of record are medical records from the Dallas VA Medical Center (VAMC) and Trinity Marsh Medical Clinic, none of which show that the Veteran had diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

In October 2003, the Veteran underwent a VA examination.  The examiner reported that the Veteran's hypertension was diagnosed in the mid 1970s, while she was on active duty.  At the time of the examination, the Veteran had blood pressures (taken three times) of 128/88, 130/88, and 130/88.

The Veteran was also afforded VA examinations in November 2004 and March 2008.  Her blood pressure was measured at 136/90, 134/88, 128/86 in November 2004 and at 134/81, 137/75, and 135/75 in March 2008.

Pursuant to the May 2010 Board Remand, the Veteran underwent another VA examination in June 2010.  At that time, her blood pressure was 135/74, 131/77, and 123/77.

Based on the above VA examinations, including the most recent examination in June 2010, a disability rating in excess of 10 percent is not warranted for the Veteran's hypertension, as there is no evidence that her hypertension is manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.

In reaching this decision, the Board has also considered other applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Indeed, 38 C.F.R.  § 4.104 provides (Note 3 following Diagnostic Code 7101) that hypertensive heart disease and other types of heart disease is to be rated separately from hypertension.  In this regard, the Board notes that the Veteran is already receiving a separate, 100 percent disability rating for her service-connected cardiomyopathy with congestive heart failure under Diagnostic Code 7020.  Therefore, the Board will not further consider whether results in any associated heart disabilities warrant separate ratings.

As discussed above, the Board has also reviewed the Veteran's VA outpatient treatment reports and finds no additional evidence favorable to her claim for a higher evaluation.

In short, the Board does not find evidence that the rating assigned for the Veteran's hypertension should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that she is not entitled to additional increased compensation during any time within the appeal period.  As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Board now turns to whether extraschedular consideration is warranted for service-connected hypertension.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from hypertension.  There are no manifestations of her hypertension that have not been contemplated by the rating schedule and an adequate evaluation was assigned based on evidence showing the symptomatology and/or disability.  Indeed, the evidence of record does not indicate that the Veteran was ever hospitalized as a result of her hypertension or that it markedly interfered with her employment.  Further, the objective medical evidence in this case is found to provide significantly more evidence against the Veteran's claim regarding this issue than her respiratory condition (which will be addressed below).  

Therefore, no referral for extraschedular consideration is required and no further analysis is in order.


Hearing Loss

Service connection was established for bilateral hearing loss in an October 1987 rating decision.  Currently, a noncompensable evaluation for the Veteran's bilateral hearing loss is in place.

38 C.F.R. § 4.85, Diagnostic Code 6100 sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, 4000 cycles per second.

The rating criteria for hearing loss establish 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The rows in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the row appropriate for the numeric designation for the ear having the better hearing acuity and the column appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 hertz (Hz), is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

Pursuant to the May 2010 Board Remand, the Veteran underwent a VA audiology evaluation in June 2010 to determine the current severity of his service-connected hearing loss.  The results in decibels for his left and right ears are as follows: 




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
5
15
15
30
16
LEFT
0
5
25
25
14

Rating the Veteran's hearing disorder using the puretone averages noted on the June 2010 audiological examination report would not result in a compensable rating.  The Veteran's puretone averages for her right and left ears were 16 and 14 decibels, respectively.  Speech discrimination for her right and left ears were 100 percent, bilaterally.  None of the audiometric test results fell into one of the exceptional patterns of hearing loss stated in 38 C.F.R. § 4.86.

In short, application of Table VI results in an assignment of Roman Numeral I for the right ear and Roman Numeral I for the left ear.  Application of Table VII results in a "0" percent or non-compensable evaluation under 38 C.F.R. § 4.85.  Accordingly, the Veteran's bilateral hearing loss does not warrant a compensable rating.

The Board notes that the Veteran has undergone multiple VA audiology examinations during the appeal period.  However, upon review of these examinations, none of the results would warrant a compensable evaluation for the Veteran's hearing loss.

As such, the Board does not find evidence that the rating assigned for the Veteran's hearing loss should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2010). 

The Board has also considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted for service-connected hearing loss.

As above, ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from bilateral hearing loss.  There are no manifestations of her disability that have not been contemplated by the rating schedule and an adequate evaluation was assigned based on evidence showing the symptomatology and/or disability.  Indeed, the evidence of record does not indicate that the Veteran was ever hospitalized as a result of her hearing disability or that her hearing loss markedly interfered with her employment.  Further, the objective medical evidence in this case is found to provide highly probative evidence against the Veteran's claim regarding this issue than her respiratory condition, as addressed below in the Remand portion of this decision.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.



Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in October 2004, June 2005, May 2008, and June 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria.  However, Vazquez-Flores was overruled, in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In any event, while not required, the Veteran was provided with the specific language of the diagnostic criteria in post-adjudicatory documents.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Indeed, pursuant to the Board Remand in May 2011, the Veteran was afforded appropriate VA examinations.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran, through her representative in an August 2011 submission, has argued that the VA examinations conducted pursuant to the May 2010 Board Remand were inadequate.  However, upon a thorough review of the June 2010 VA examinations, the Board finds that these examinations are adequate for VA compensation purposes.  Indeed, the VA examiners followed the June 2010 Board Remand instructions and provided rationales for their medical opinions when necessary.  All necessary tests were conducted and the VA examinations were in substantial compliance with the Remand.  Further, the post-service medical treatment records, as a whole, fully support the findings of the VA examinations.  

Importantly, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not adequately argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

Entitlement to service connection for chest pain is denied.

Entitlement to an evaluation in excess of 30 percent disabling for bronchitis with asthmatic attacks is denied on a schedular basis.

Entitlement to an evaluation in excess of 10 percent disabling for hypertension is denied.

Entitlement to a compensable evaluation for hearing loss is denied.


REMAND

As discussed above, in exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  "The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd, 9 Vet. App. at 96; see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

A VA examination report from October 2003 indicated that the Veteran's respiratory disability caused her to be hospitalized eight or nine times in the year prior to the examination.  The Veteran also reported that she missed two months of work that year.  

In the September 2005 examination report, the examiner revealed that the Veteran has appointments with the VA Allergy Clinic every two months and that she was hospitalized in July 2005.  At that time, she was not intubated because of her bronchitis.  In addition, during the March 2008 VA examination, the Veteran reported that she had four asthma attacks in the past year.

Most recently, when the Veteran underwent another VA examination in June 2010, the examiner noted that she had "two or three asthma attacks resulting in incapacitation per year.  The average duration [was] about one week."  In addition, at that time, the Veteran reported that she had "missed a lot of work, primarily due to her respiratory problems."  The examiner further noted that the Veteran "only has worked an average of four days per month over the last year."  The Board considers this (as well as the reported work missed in October 2003) to be a possible indication of marked interference with employment, if true.

In this regard, the Board must note that there is a question regarding the Veteran's reliability as an historian of her actual medical condition.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.) 

As such, the Board finds that the evidence of record, specifically, the VA examinations, suggests that the Veteran's bronchitis with asthmatic attacks constitutes an unusual disability picture as indicated by the marked interference with employment and hospitalizations such that the regular schedular standards have been rendered impractical.  Accordingly, the appeal is remanded to the RO for referral for an extraschedular evaluation.  

As such, the Veteran is asked by the Board to provide evidence to the RO regarding her time lost from work due to the disability at issue.  Such evidence would only support her claim.

It is important for the Veteran to understand that while the Board finds that her service-connected bronchitis with asthmatic attacks warrants referral for extraschedular evaluation, her other service-connected disabilities on appeal do not rise to a level of painting "an unusual disability picture," as discussed in more detail above.  Indeed, it is clear from the record that the Veteran's respiratory disability is the cause of her missed work and hospitalizations, and not her other service-connected disabilities, specifically her hypertension and bilateral hearing loss.

In this regard, it is also important to note that the Veteran is already receiving a combined evaluation for compensation of 100 percent, which includes her service-connected bronchitis with asthmatic attacks, and she cannot receive more than a 100% disability evaluation (for example, the Veteran cannot receive a 110% or 120% disability evaluation).  However, the record indicates that the Veteran wishes to proceed in this appeal and the Board has an obligation to correctly evaluate the disability.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should refer the case to the Director, Compensation and Pension Service, for a determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for bronchitis with asthmatic attacks in accordance with the provisions of §38 C.F.R. § 3.321(b).  The Director, Compensation and Pension Service, is requested to provide adequate reasons and bases for any decision.

2. Upon a response from the Director, Compensation and Pension Service, the RO must undertake any adjudicative actions necessary.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  The case should then be returned to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


